Title: From George Washington to Major General William Heath, 14 January 1777
From: Washington, George
To: Heath, William

 

Dear Sir
Head Quarters Morris Town 14 Jany 1777

I have yours of the 10th. In the Settlement for Arms I plainly perceive that the loss is all likely to be thrown upon the public, and I dont know how it is to be avoided, I can only as I did before, desire you to act up to the best of your Judgment in this Matter.
If some of those persons who have reinlisted are in such a Situation on Account of their Health, that they require a time to recruit themselves, they certainly should be indulged with a Fu[r]lough, but this favor should be granted with great Caution, and where the Case really requires it, otherwise it will be claimed by the whole.
You did very right in sending home, all the Of⟨fice⟩rs that could be spared, to recruit, it is what I have done here. I have even incorporated two or three small Corps into one rather than detain supernumerary Officers.
Before I recd yours recommending Mr Huntingdon, I had appointed him to a Majority in a Regt to be commanded by Colo. Webb my late Aid de Camp.
I beg you will keep me constantly advised of your own Situation and the Movements of the Enemy on your quarter that I may regulate my Conduct on this side accordingly. I am Dear Sir Yr most obt Servt

Go: Washington

